              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RAMIL FAZLUTDINOV,          :                1:21-cv-0427
             Petitioner,    :
                            :                Hon. John E. Jones III
        v.                  :
                            :
IMMIGRATION AND CUSTOMS :
ENFORCEMENT AGENCY, et al., :
             Respondent.    :

                                  ORDER

                              May 24, 2021

      NOW THEREFORE, upon consideration of the Petition for Writ of Habeas

Corpus pursuant to 28 U.S.C. § 2241 (Doc. 1), and for the reasons set forth in the

Court’s memorandum of the same date, it is hereby ORDERED that:

      1.    The Petition for Writ of Habeas Corpus (Doc. 1) is DENIED
            without prejudice.

      2.    The Clerk of Court is directed to CLOSE this case.


                                      s/ John E. Jones III
                                      John E. Jones III, Chief Judge
                                      United States District Court
                                      Middle District of Pennsylvania
